Citation Nr: 1219644	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include as secondary to the Veteran's service-connected right knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2012.  A transcript of this proceeding has been associated with the claims file.  During this hearing the Veteran submitted March 2012 statement from his treatment physician along with a waiver of the RO's initial consideration of the evidence.  Therefore, the Board will consider the newly submitted evidence.     

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated from November 2011 through April 2012.  The RO last reviewed this claim in a September 2011 supplemental statement of the case.  The recent VA treatment records are relevant to the left knee issue but are irrelevant to the bilateral hearing loss issue.

In August 2011 correspondence the Veteran raised the issue of entitlement to service connection for a lumbar spine disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of bilateral hearing loss in service, or within one year after service, and no competent medical evidence linking the Veteran's current bilateral hearing loss with his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that he suffers from bilateral hearing loss as a result of his service with the United States Army from January 1973 to January 1977.  Specifically, he contends that he was exposed to excessive noise in service including firing ranges, mortars, and hand grenades.  The Veteran attributes his current bilateral hearing loss to this acoustic trauma.    

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) .

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

Analysis

The Veteran's service treatment records include an audiological examination conducted during the Veteran's enlistment in December 1972 which shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
10

15
Left Ear
20
15
10

20

Also, in his December 1972 Report of Medical History the Veteran denied "hearing loss."  

An in-service audiological examination in September 1976 also shows normal hearing, specifically as follows:


Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5

15
Left Ear
10
5
15

20

Furthermore, in May 1973 and September 1976 Reports of Medical History the Veteran denied "hearing loss."  

An audiological examination upon separation in December 1976 further shows normal hearing for the right ear (the left ear was not tested), specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5

15
Left Ear






Again, in his December 1976 Report of Medical History the Veteran denied "hearing loss."  

In November 2008, approximately 31 years after his discharge from service, the Veteran submitted a claim for service connection for bilateral hearing loss.  In connection with this claim the RO obtained VA outpatient treatment records showing complaints of decreased hearing and a diagnosis of bilateral hearing loss in August 2008.   

The Veteran was afforded a VA audiological examination in February 2009.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
25
50
65
Left Ear
25
15
25
65
65


Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
39
Left Ear
40

Speech Recognition
Right Ear
76%
Left Ear
88%

During the February 2009 VA examination, the Veteran reported decreased hearing and ringing in his ears.  He indicated that the hearing loss and ringing began two to three years after discharge from military service and had been progressive.  He reported that he cannot make out sounds and misses parts of the words . He has to see the speaker's face to get visual cues to hear them better.  He reported military noise exposure significant for 50 calibers, M60s, M16s, 45s, hand held grenade launchers, and motor platoon noises (seven to eight months).  Hearing protection was only given in the last year of service.  Post-service occupational noise exposure included working as a Quality Control officer at a plant during which he used hearing protection.  .    

The examiner diagnosed the Veteran with moderately severe bilateral sensorineural hearing loss and opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of his military service.  The examiner noted the in-service audiological examinations and found that the Veteran's hearing was normal during service and, therefore, any of the hearing loss that the Veteran currently has began after military service.  The examiner also noted a 2005 Institute of Medicine Study regarding military and noise exposure which concluded that there was no scientific evidence to support delayed onset of noise induced hearing loss.  

The Board notes that the February 2009 VA audiological evaluation report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the Board will concede that he has bilateral hearing loss.

Given the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  First, there is no evidence of bilateral hearing loss in the Veteran's service treatment records.  As above, the December 1972 enlistment examination, September 1976 in-service examination, and the December 1976  separation examination show normal hearing.  Next, the first objective showing of hearing loss in the record is the August 2008 VA treatment record, approximately 31 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Veteran does not allege that the hearing loss began until two to three years after service.  The Veteran does not contend that he began experiencing hearing loss during military service and, thus, there have been no allegations of continuity of symptomatology.  Finally, the February 2009 VA examiner specifically opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of his military service.  A competent medical expert has made this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  

The Veteran's claim for service connection includes his own assertion that his current bilateral hearing loss is related to military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current bilateral hearing loss is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  The February 2009 opinion is highly probative and outweighs the other evidence of record, including the Veteran's contentions.           

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss, and the appeal is denied.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an audiological examination, obtained a medical opinions as to the etiology of his hearing loss, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the issue of entitlement to service connection for a left knee disorder, the Veteran has contended that his left knee disorder was incurred during military service.  He has also argued that his left knee disorder is secondary to or aggravated by his right knee disorder.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service treatment records show that the Veteran complained of  pain in the right knee and behind left knee in April 1973.  Subsequent service treatment records show continued complaints of right knee pain along with an impression of stress fracture of the tibial plateau in May 1973.  These subsequent treatment records, however, are negative for complaints regarding the left knee.  Post-service treatment records continue to show complaints regarding the right knee but are negative for complaints regarding the left knee until September 2008.  Significantly, a September 2008 treatment record shows complaints of left knee pain following a motor vehicle accident the previous day.      

The Veteran submitted a claim for service connection for several disorders, including the right and left knee in 2008.  In connection with this claim, he was afforded a VA joints examination in February 2009.  The examiner diagnosed mild degenerative joint disease of bilateral knees with right patellar degenerative changes only.  Subsequently, a May 2009 VA treatment record noted the Veteran's contentions that his left knee disorder is secondary to his service-connected right knee disorder, however, the examiner noted that the Veteran did not complain of left knee pain until the September 2008 motor vehicle accident.  As such, the VA physician opined that the left knee disorder was not related to the Veteran's military service.

Unfortunately, while the February 2009 VA examiner provided findings regarding the left knee, he/she failed to opine whether any current left knee disorder is related to the Veteran's military service, to include his service-connected right knee disorder.  As such, the February 2009 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the May 2009 VA physician opined that the Veteran's left knee disorder was not related to his military service, there is no indication that the physician reviewed the claims file in making this opinion.  Further, the physician did not comment on whether the Veteran's left knee disorder is secondary to or aggravated by his service-connected right knee disorder.  On remand, the February 2009 VA examiner must be given the opportunity to supplement his/her report and specifically opine whether the Veteran's left knee disorder is related to his military service to include his service-connected right knee disorder.  

Finally, while the Veteran submitted a waiver of RO consideration of evidence for evidence submitted at the time of the March 2012 Board hearing, the Board notes that the RO last reviewed the case in a September 2011 supplemental statement of the case and has not yet had a chance to review VA treatment records dated through April 2012.  These records pertain to the Veteran's many orthopedic problems, including his left knee.  Accordingly, the left knee issue must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the September 2011 supplemental statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1. Afford the February 2009 VA examiner the opportunity to supplement his/her report.  The claims file must be made available to the examiner for review in connection with the requested opinion.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current left knee disorder was incurred during the Veteran's military service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current left knee disorder is caused by or the result of his current service-connected right knee disorder?

(c)  Is it at least as likely as not that the Veteran's service-connected right knee disorder has aggravated the Veteran's left knee disorder?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

In making this determination the examiner should consider the following records:  service treatment records showing complaints pain in the right knee and behind the left knee in April 1973 and continued treatment for just the right knee in service through October 1973; post-service treatment records showing the onset of left knee pain following a September 2008 motor vehicle accident; and a May 2009 VA treatment record relating the Veteran's current left knee problems to the September 2008 motor vehicle accident.   

If the February 2009 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.

A complete rationale should be given for all opinions and conclusions expressed.  If such an opinion cannot be given without resort to speculation the examiner should so state and explain why such an opinion cannot be made.  

2. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

3. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


